Title: From George Washington to John Parke Custis, 19 June 1775
From: Washington, George
To: Custis, John Parke

 

Dear Jack,
Philadelphia June 19th 1775.

I have been called upon by the unanimous voice of the Colonies to take the command of the Continental Army—It is an honour I neither sought after, or was by any means fond of accepting, from a consciousness of my own inexperience, and inability to discharge the duties of so important a Trust. However, as the partiallity of the Congress have placed me in this distinguished point of view, I can make them no other return but what will flow from close attention, and an upright Intention. for the rest I can say nothing—my great concern upon this occasion, is the thoughts of leaving your Mother under the uneasiness which I know this affair will throw her into; I therefore hope, expect, & indeed have no doubt, of your using every means in your power to keep up her Spirits, by doing every thing in your power, to promote her quiet—I have I must confess very uneasy feelings on her acct, but as it has been a kind of unavoidable necessity which has led me into this appointment, I shall more readily hope, that success will attend it, & crown our Meetings with happiness.
At any time, I hope it is unnecessary for me to say, that I am always pleased with yours & Nelly’s abidance at Mount Vernon, much less upon this occasion, when I think it absolutely necessary for the peace & satisfaction of your Mother; a consideration which I have no doubt will have due weight with you both, & require no arguments to inforce.
As the publick Gazettes will convey every article of Intelligence that I could communicate in this Letter, I shall not repeat them, but with love to Nelly, & sincere regard for yourself I remain Yr Most Affecte

Go: Washington


P.S. Since writing the foregoing I have receiv’d your Letter of the 15th Instt—I am obliged to you for the Intelligence therein containd—and am glad you directed about the Tobacco, for I had really forgot it. You must now take upon yourself the entire management of your own Estate, it will no longer be in my power to assist you, nor is there any occasion for it as you have never discover’d a disposition to put it to a bad use.

The Congress, for I am at liberty to say as much, are about to strike two Million of Dollars as a Continental Currency, for the support of the War as Great Britain seems determined to force us into, and there will be at least 15,000 rais’d as a Continental Army—as I am exceedingly hurried I can add no more at present than that I am. &ca


G.W——n
